 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
THIRD AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
This Third Amendment to Loan and Security Agreement (this “Amendment”) is dated
as of the 30th day of April, 2009, and is made by and among EMCORE Corporation,
a New Jersey corporation (“Borrower”), Bank of America, N.A. (“Lender”), and the
other Obligors party to that certain Loan and Security Agreement dated
September 26, 2008 (as amended, modified, supplemented or restated from time to
time, the “Agreement”).  Borrower, Lender and such other Obligors now desire to
amend the Agreement as provided herein, subject to the conditions set forth
herein.  Capitalized terms used in this Amendment and not otherwise defined
herein have the meanings given to such terms in the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Borrower, such other Obligors
and Lender agree as follows:
 
1. Obligors acknowledge that Events of Default have occurred under the Agreement
by reason of Obligors’ failure, as of March 31, 2009, to cause Borrower and its
Subsidiaries to (a) maintain the minimum EBITDA required by Section 14(b) of the
Agreement, and (b) maintain the Fixed Charge Coverage Ratio required by Section
14(a) of the Agreement (the “Specific Events of Default”).  Obligors further
acknowledge that as a result of such Specific Events of Default, Lender has the
right to immediately exercise all rights and remedies available under the
Agreement, related documents and applicable law, including but not limited to
the right to cease making loans and advances to Borrower, the right to demand
and collect all of Obligors’ outstanding Liabilities, and the right to exercise
its remedies with respect to the Collateral securing such Liabilities.
 
2. The Specific Events of Default are hereby waived by Lender.  The foregoing
waiver does not constitute a waiver of any other Event of Default now existing
or hereafter arising, whether known or unknown by Lender.  In addition, Lender’s
waiver does not represent any amendment of any provision of the Agreement.  The
Agreement, as modified by this Amendment, remains in full force and effect, and
Lender expects Obligors to comply with all of its provisions.
 
3. Clause (x) of the definition of “Eligible Account” contained in Section 1 of
the Agreement is amended to read in its entirety as follows:
 
“(x)           the Account Debtor (A) is located within the United States of
America, or (B) is located outside the United States, subject to such conditions
(including conditions requiring that Accounts payable by any such Account Debtor
be supported by insurance or a letter of credit) and limitations (including
limitations relating to the creditworthiness of any such Account Debtor and the
country in which any such Account Debtor is located) as Lender may apply in its
Permitted Discretion; provided that if the Account is payable in a foreign
currency, then for purposes of computing availability under this Agreement, the
net amount of such Account shall be converted to U.S. Dollars based on the rate
of exchange of said currency then being quoted by Lender;”
 
4. Subsection 2(a)(ii) of the Agreement is amended to read in its entirety as
follows:
 
“(ii)           [Reserved.]”
 
5. The proviso following subsection 2(a)(iii) of the Agreement is amended to
read in its entirety as follows:
 
“provided that the Revolving Loan Limit shall in no event exceed Fourteen
Million and No/100 Dollars ($14,000,000) (the “Maximum Revolving Loan Limit”);
and provided further that (A) in no event shall advances against the Eligible
Accounts described in clause (x), subclause (B) of the definition thereof exceed
Ten Million and No/100 Dollars ($10,000,000) in the aggregate at any time, and
(B) in no event shall advances against Eligible Accounts described in clause
(viii) of the definition thereof exceed Two Million Five Hundred Thousand and
No/100 Dollars ($2,500,000) in the aggregate at any time.”
 
6. Subsection 4(a)(i) of the Agreement is amended to read in its entirety as
follows:
 
“(i)           With respect to Prime Rate Loans, a rate per annum equal to the
Prime Rate in effect from time to time plus five percent (5.00%), payable on the
first Business Day of each month in arrears.  Said rate of interest shall
increase or decrease by an amount equal to each increase or decrease in the
Prime Rate effective on the effective date of each such change in the Prime
Rate.”
 
7. Clause (i) of Subsection 9(c) of the Agreement is amended to read in its
entirety as follows:
 
“(i) no later than thirty (30) days after the end of each calendar month, copies
of internally prepared financial statements, including, without limitation,
balance sheets and statements of income of Borrower and its Subsidiaries on an
unconsolidated basis, and, commencing with respect to the calendar month ending
June 30, 2009, balance sheets and statements of income of Borrower and its
Subsidiaries on a consolidated basis, in each case certified by the Chief
Financial Officer of Borrower;”
 
8. Subsection 12(m) of the Agreement is amended to read in its entirety as
follows:
 
“(m)                      [Reserved.]”
 
9. A new subsection (o) is added to Section 12 of the Agreement, to read in its
entirety as follows:
 
“(o)           Until such time as Borrower and the other Obligors have generated
positive cash flows from operations on a consolidated basis for a period of two
(2) consecutive fiscal quarters, Borrower shall continue to retain the Keystone
Group or such other consultant as may be acceptable to Lender in its sole
discretion as a management consultant.”
 
10. Subsection 14(b) of the Agreement is amended to read in its entirety as
follows:
 
“No Obligor shall permit the Consolidated EBITDA of Borrower and its
Subsidiaries to be less than the amount set forth below for the corresponding
period set forth below:
 
        Period                                                                                         Minimum
EBITDA
 
Three months ended June 30, 2009                                      ($ 
8,640,000)
 
Six months ended September 30,
2009                                  ($14,649,000)
 
Nine months ended December 31,
2009                                   ($12,333,000)
 
Fiscal quarter ended March 31, 2010, and each fiscal quarter end
thereafter                     $  5,000,000”
 
11. Borrower agrees to pay an amendment fee to Lender associated with this
Amendment in the amount of $50,000. Borrower shall pay all expenses, including
attorney fees, which Lender incurs in connection with the preparation of this
Amendment and any related documents.  All such fees and expenses maybe charged
against Borrower’s loan account.
 
12. To induce Lender to enter into this Amendment, Obligors make the following
representations and warranties:
 
(a) Each recital, representation and warranty contained in this Amendment, in
the Agreement as amended by this Amendment and in the Other Agreements, is true
and correct as of the date of this Amendment and does not omit to state a
material fact required to make such recital, representation or warranty not
misleading; and
 
(b) Except for the Specific Events of Default, no Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default has occurred and is continuing under the
Agreement or any of the Other Agreements.
 
13. Each Obligor waives any and all defense, claims, counterclaims and offsets
against Lender which may have arisen or accrued through the date of this
Amendment.  Each Obligor acknowledges that Lender and its employees, officers,
agents and attorneys have made no representations or promises except as
specifically reflected in this Amendment and in the written agreements which
have been previously executed.
 
14. Each Obligor represents and warrants to Lender that this Amendment has been
approved by all necessary corporate action, and the individual signing below
represents and warrants that he or she is fully authorized to do so.
 
15. This Amendment shall not become effective until this Amendment and the
Guarantors’ Acknowledgement attached hereto have been fully executed by all
parties hereto or thereto and delivered to Lender.
 
16. Except as expressly amended hereby and by any other supplemental documents
or instruments executed by either party hereto in order to effectuate the
transactions contemplated by this Amendment, the Agreement and all Exhibits
thereto are ratified and confirmed by Obligors and Lender and remain in full
force and effect in accordance with their terms.
 
17. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement.  This Amendment may be delivered by facsimile, and when so
delivered will have the same force and effect as delivery of an original
signature.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
EMCORE CORPORATION
 
/s/ Keith J Kosco
 
By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary
 
 
EMCORE IRB COMPANY, LLC
 
/s/ Keith J Kosco
 
By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary
 
 
OPTICOMM CORP.
 
/s/ Keith J Kosco
 
By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary
 
 
EMCORE SOLAR POWER, INC.
 
/s/ Keith J Kosco
 
By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary
 
 
BANK OF AMERICA, N.A.
 
/s/ Joseph G. Fudacz
 
By:          Joseph G. Fudacz
Title:       Portfolio Manager
        Senior Vice President
        Business Finance
 

 
 

--------------------------------------------------------------------------------

 

GUARANTORS’ ACKNOWLEDGMENT
 
 
The undersigned guarantors acknowledge that Bank of America, N.A. (“Lender”) has
no obligation to provide them with notice of, or to obtain their consent to, the
terms of the foregoing Third Amendment to Loan and Security Agreement (the
“Amendment”).  The undersigned guarantors nevertheless:  (i) acknowledge and
agree to the terms and conditions of the Amendment; (ii) acknowledge that their
guaranties remain fully valid, binding, and enforceable; and (iii) waive any and
all defenses, claims, counterclaims, and offsets which they may have against
Lender through the date of the Amendment.
 
EMCORE IRB COMPANY, LLC
 
/s/ Keith J Kosco
 
By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary
 
 
OPTICOMM CORP.
 
/s/ Keith J Kosco
 
By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary
 
 
EMCORE SOLAR POWER, INC.
 
/s/ Keith J Kosco
 
By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary

 